DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US PGPub 2005/0120832) in view of MacPherson (US 5145042).
Regarding claim 1, Chiang teaches a roller wrench comprising: 
a body (10) with a head (11), 
a circular chamber being disposed in the head (12); 
a driving member (40) being a regular polygonal component with a plurality of sides (six sides, see paragraph [0031]), the driving member being installed in the chamber of the head (see Chiang figs. 6 and 9) and capable of rotating in the chamber (see Chiang paragraphs 0028]-[0030]; 
a plurality of rollers (50) with a quantity the same as a quantity of the sides of the driving member (six rollers, see Chiang paragraph [0033], the rollers being installed in the chamber and respectively located between the sides of the driving member and a peripheral wall of the chamber (see Chiang fig. 9); and 
a reversing knob (30) rotatably installed on the head, the reversing knob being capable of driving the rollers to move in the chamber, so that each of the rollers moving between one edge and another edge of each of the sides of the driving member (see Chiang paragraph [0036]); 
wherein: 
each of the sides of the driving member has a central area (recess 43), 
a concave latching surface is respectively provided on two sides of the central area (angled portion between 43 and 45, see Chiang fig. 4),
each of the latching surfaces has an inner side connected to the central area and an outer side away from the central area (inner side at end of 43, outer side angled towards 45, see Chiang fig. 4), 
a concave state of each of the latching surfaces is gradually concaved inwardly from the inner side to the outer side (angle between surfaces forms concave portion from 43 to , see Chiang fig. 4); 
an included angle with a small degree is formed between each of the latching surfaces and the central area of each of the sides (angle between latching surface and central area, see Chiang fig. 4);
when each of the rollers is located on one edge of each of the sides, a peripheral surface of the roller contacts with the latching surface and the peripheral wall of the chamber, so that the body, the rollers and the driving member are latched with one another (see Chiang fig. 9 and paragraph [0036]).
Chiang does not teach that a concave latching surface is respectively provided on each side of two sides of the central area, each of the latching surfaces has an inner side connected to the central area and an outer side away from the central area, a concave state of each of the latching surfaces is gradually concaved inwardly from the inner side to the outer side; for each concave latching surface, an included angle with a small degree is formed between the inner side and the connected central area.
However, MacPherson teaches a reversible roller clutch for transmitting torque wherein there is a central driving member (10), each of the sides of the driving member has a central area (center of recess 20, see MacPherson fig. 2), a concave latching surface is respectively provided on each side of two sides of the central area (46, 48), each of the latching surfaces has an inner side connected to the central area and an outer side away from the central area (see annotated fig. 2), a concave state of each of the latching surfaces is gradually concaved inwardly from the inner side to the outer side (see MacPherson fig. 2); for each concave latching surface, and an included angle with a small degree is formed between the inner side and the connected central area (inner side is angled away from central area, see annotated fig. 2).
It would have been obvious to a person having ordinary skill in the art to apply the teachings of MacPherson to the wrench of Chiang, as doing so represents the simple substitution of one sort of roller clutch for another, in a fashion that would produce predictable results, as both Chiang and Macpherson are directed to solving the problem of a coupling for transmitting torque.

Regarding claim 2, Chiang in view of MacPherson teaches the roller wrench as claimed in claim 1, wherein the central area of each of the sides is a flat surface (43 is flat, see Chiang fig. 4).

Regarding claims 3 and 4, Chiang in view of MacPherson teaches the roller wrench as claimed in claim 1, but does not teach that the included angle is between 1 degree and 10.4 degrees (claim 3) or that the included angle is between 4.3 degrees and 8.8 degrees (claim 4).
However, applicant has not indicated that the choice of angle has criticality, so selecting an angle in the claimed range would have been a matter of routine optimization for a person having ordinary skill in the art, and consequently would be a matter of obvious design choice.

Regarding claim 5, Chiang in view of MacPherson teaches the roller wrench as claimed in claim 1, wherein the driving member has a plurality of protrusions, and each of the protrusions is formed between the outer sides of the two adjacent latching surfaces (protrusions on corners between elements 43, see Chiang fig. 4).

Regarding claims 6-10, Chiang in view of MacPherson teaches the roller wrench as claimed in claims 1-5, wherein each of the latching surfaces is a flat surface (all external surfaces are flat, see Chiang fig. 4).

Regarding claims 11-15, Chiang in view of MacPherson teaches the roller wrench as claimed in claims 1-5, wherein each of the latching surfaces is an arc surface (curved surfaces, see Chiang fig. 9).


Response to Arguments
Applicant’s arguments, see pages 6-12, filed 10 August 2022, with respect to the rejection(s) of claims 1-15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chiang and MacPherson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723